Citation Nr: 1648094	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to a service-connected cervical spine disability.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 2003 to August 2004, with additional service in the Army National Guard prior and subsequent to the dates of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims were remanded by the Board for additional development in January 2015.  The matter again is before the Board.

In addition to the above-listed issues, the January 2015 Board determination also remanded several other claims.  As to entitlement to service connection for right upper extremity neuropathy, service connection for this disability was granted in a March 2015 rating decision.  This determination represented a complete grant of the issue on appeal and will not be further addressed.  In addition, the January 2015 Board determination remanded the issues of entitlement to service connection for residuals of a left tibia fracture and a right leg disability for the issuance of a Statement of the Case (SOC).  The RO issued the SOC in March 2016 and the claims file does not indicate that the Veteran filed a substantive appeal form or other timely indication expressing a desire to appeal the determination of the SOC.  Moreover, the RO did not certify the issues to the Board or otherwise indicate to the Veteran that the issues were considered to be in appellate status.  As such, these issues are not before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304 (2015).  In this case, the Veteran originally requested a Board hearing by live videoconference in his January 2012 substantive appeal; however, in January 2014 he cancelled that hearing request.  As such, the matter was adjudicated by the Board in January 2015 without a hearing being conducted.  

Following the Board remand of these issues in January 2015, the RO continued the denials of the Veteran's migraine headache and left upper extremity neuropathy claims in a May 2016 Supplemental Statement of the Case (SSOC).  In June 2016, the RO sent the Veteran notification that the issues had been recertified to the Board and the letter included the language, "Please note that if you requested a Travel Board or Video conference hearing before a Board Veterans Law Judge, the Board will not be able to take any action on your appeal until your hearing [is] held."  In response to the June 2016 letter, the Veteran called the RO in August 2016 and the Report of General Information stated, "The Veteran claims he was not aware of any hearing requested and would like to have a Video Conference for this hearing."  As the Veteran has requested a Board hearing by live videoconference, the Veteran should be afforded a hearing as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the issues of entitlement to service connection for migraine headaches and left upper extremity neuropathy, after which the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




